DETAILED ACTION
This Office action is in response to the applicant’s amendments and remarks filed on 03/21/2022. This action is made FINAL.
	Claims 1-15 are pending examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the objection to claim 6 for informalities, Examiner finds that the amendment(s) to the claim correct the informalities. Thus, the Examiner withdraws the objection to the claim.

Regarding the claim interpretation under 35 U.S.C § 112(f), the term “computer” as recited in the amendments to claims 1-2, 8-9, and 13 provides sufficient structure to perform the recited functions. Thus, “master computer” and “slave computer” do not invoke 35 U.S.C. 112(f). Examiner finds support for the amendments to claims 1-2, 8-9, and 13 in at least Para. 61 of the original disclosure.
	Further, regarding the claim interpretation under 35 U.S.C. § 112(f), in the amendments and remarks filed 03/21/2022, Applicant submits that any interpretations of “navigation system” and “communication device” under 35 U.SC. 112(f) would not be proper (see Remarks, Page 6). The examiner respectfully disagrees. Although Applicant’s remarks clearly indicate the intention to avoid claim interpretation under 35 U.S.C. § 112(f), the limitations fail to recite sufficient structure to perform the claimed function(s), and applicant has not presented a persuasive argument showing that a 

Regarding the claim rejections under 35 U.S.C. § 112(a) and 35 U.S.C. § 112(b), the limitations “navigation system” and “communication device” to claims 4 and 5 are interpreted under 35 U.S.C. 112(f) for the reasons recited above. Because the limitations are interpreted under 35 U.S.C. 112(f) and the written description fails to disclose the corresponding structure(s) for performing the claimed function(s), it is unclear as to how the respective structures that perform the respective functions are to be interpreted, and the claims are indefinite and rejected under 35 U.S.C. 112(b). Further, a means-plus-function limitation that is found to be indefinite under 35 U.S.C. 112(b) based on failure of the specification to disclose corresponding structure(s) that perform(s) the entire claimed function(s) also lacks adequate written description. The principal function of claims is to provide notice of the boundaries of the right to exclude by defining the limits of the invention, and means-plus-function
claims rely on the disclosure to define those limits. Accordingly, the limitations fail to satisfy the written
description requirements of section 112(a). 

Regarding the claim rejections under 35 U.S.C. § 103, Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner finds support for the amendment(s) to the claim(s) in at least Para. 34, Para. 43-45, and Para. 57 of the original disclosure.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
Claim 4: “navigation system”
Claim 5: “communication device”

 Regarding “navigation system” of claim 4, the written description fails to disclose the corresponding structure for performing the claimed function and to clearly link the structure to the function. The examiner will interpret the navigation system as any system capable of recognizing or obtaining position of the vehicle. Such systems may include GPS or those with similar technology.
Regarding “communication device” of claim 5, the written description fails to disclose the corresponding structure for performing the claimed function and to clearly link the structure to the function. The examiner will interpret the communication device to be any device capable of communicating with any device external to the vehicle. 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim limitations “navigation system” and “communication device” of claims 4 and 5 respectively invoke 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Thus, it is unclear as to how the respective structures that perform the respective functions are to be interpreted. For the purpose of examination, the examiner will interpret the structures of these limitations to be the structures set forth in the Claim Interpretation 112(f) section above.
Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Such subject matter:
Claim 4: “navigation system”
Claim 5: “communication device”
	Claim limitations “navigation system” and “communication device” of claims 4 and 5 respectively invoke 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. A means- (or step-) plus-function limitation that is found to be indefinite under 35 U.S.C. 112(b) based on failure of the specification to disclose corresponding structure, material or act that performs the entire claimed function also lacks adequate written description. The principal function of claims is to provide notice of the boundaries of the right to exclude by defining the limits of the invention, and means-plus-function claims rely on the disclosure to define those limits. Accordingly, the limitations fail to satisfy the written description requirements of section 112(a) or pre-AIA  section 112, first paragraph. 
	The examiner will interpret the structures of these limitations to be the structures set forth in the Claim Interpretation 112(f) section above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Robert et al. US PG Pub 20180267535 (hereinafter Robert) in view of Yasunori US PG Publication 20200180530 (hereinafter Yasunori) and Boecker et al. US Patent 11173829 (hereinafter Boecker).
	Robert and Yasunori were cited in a previous Office action.

Regarding claim 1, Robert discloses:
	A system for an autonomous vehicle, comprising: [[Robert, Para. 1, Para. 18] “The present invention relates generally to automotive vehicles equipped with automatic driving aid systems…;” also see [0018] “The aim of the invention is to propose an architecture…for a driving aid system with level-3 conditional automation.”]
	a power supply comprising a first power output and a second power output; [[Robert, Abstract, Para. 46, Para. 19, Para. 23, Fig. 2] “The invention concerns an architecture for a driving assistance system…comprising:…a main computer (10)…a backup computer (11)…(10); a main power supply source linked to each computer…;” also see [0046] “All the computers described hereinabove are powered by a main power supply, for example a battery (+BAT1 in FIG. 2);” also see [0019, 0023] 
	a master computer arranged to be powered by the first power output, configured to control operations of the autonomous vehicle [[Robert, Abstract, Para. 41-44, Fig. 2] “The invention concerns an architecture for a driving assistance system…comprising:…a main computer (i.e. master computer) (10)…a backup computer (11)…; a main power supply source linked to each computer…;” also see [0041-0044] “The role of the main computer 10 is to process the information originating from the sensors 20 to 22…Accordingly, this main computer 10 is able to transmit the appropriate commands to the various computers of the vehicle…in particular respectively: [0042] to a first computer 3 of an engine control system, [0043] to a second computer 4 of a braking system; and [0044] to a third computer 5 of a steering control system;” also see Fig. 2, wherein it is illustrated that the main computer “ECU1” (i.e. master computer) is arranged to be powered by a first power output of main power supply “+BAT1”] and 
	a slave computer arranged to be powered by the second power output, [[Robert, Abstract, Fig. 2] “The invention concerns an architecture for a driving assistance system…comprising:…a main computer (10)…a backup computer (i.e. slave computer) (11)…(10); a main power supply source linked to each computer…;” also see Fig. 2, wherein it is illustrated that the backup computer “ECU2” (i.e. slave computer) is arranged to be powered by a second power output of main power supply “+BAT1”] and configured to control the operations of the autonomous vehicle in response to detecting a failure of the master computer. [[Robert, Para. 30, Para. 47, Para. 41-44] “the backup computer (i.e. slave computer) can be linked to the main computer, and controlled in such a way as to receive…information from said set of sensors only in case of a failure relating to the main computer (i.e. master computer);” The role of the backup computer 11 is for its part to substitute itself for the main computer 10 in case of failure of the latter;” also see [0041-0044] “The role of the main computer 10 is to process the information originating from the sensors 20 to 22…Accordingly, this main computer 10 is able to transmit the appropriate commands to the various computers of the vehicle…in particular respectively: [0042] to a first computer 3 of an engine control system, [0043] to a second computer 4 of a braking system; and [0044] to a third computer 5 of a steering control system.”]
	But Robert does not explicitly disclose a master computer configured to control operations of the autonomous vehicle in response to detecting the second power output, and configured to provide a third power output by adjusting the first power output.
	However Yasunori teaches:
	a master computer [[Yasunori, Fig. 3] see “First ECU” within Fig. 3] configured to control operations of the autonomous vehicle in response to detecting the second power output [[Yasunori, Para. 66, Para. 67, Para. 74-75, Para. 85] “…operation information includes information indicating a state where the vehicle 2 needs to use constant power (…hereinafter, referred to as “+ B state”)…and information indicating a state where the vehicle 2 needs to use ignition power (i.e. a second power output, based on instant specification Para. 47)…;” also see [0067] “The distribution control unit 461 (i.e. a unit within First ECU) is a function unit that performs control so as to distribute power from the power supply wire 61, based on operation information. Here, “operation information”…serves as a reference for determining whether to operate or stop a load 3 (i.e. whether to control operations of the autonomous vehicle)…also see [0085] “…operation information indicates the IG (i.e. ignition) state;” also see [0074-0077] wherein it is described how an ECU (i.e. the First ECU) controls loads when a key switch is detected] and configured to provide a third power output by adjusting the first power output. [[Yasunori, Para. 48, Para. 67, Fig. 3] “…plurality of loads 3 shown in FIG. 3 include the LIDAR 314, the camera 315…;” also see [0067] “The distribution control unit 461 (i.e. a unit within First ECU) is a performs control so as to distribute power from the power supply wire 61, based on operation information. Here, “operation information” refers to information that serves as a reference for determining whether to operate or stop a load 3. For example, the operation information includes information indicating a state where the vehicle 2 needs to use constant power…accessory power…[or] ignition power…,” wherein it is interpreted that distribution control unit 461 functions as the “power management module configured to convert a first power output to the third power output” recited in Para. 50 of the instant specification; also see Fig. 3, and at least Distribution Control Unit 461]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for an autonomous vehicle disclosed by Robert to include the teachings of Yasunori. The modification would have been obvious because it ensures a proper power supply is provided to the sensors of the autonomous vehicle.
	But the combination of Robert and Yasunori does not explicitly teach wherein the autonomous vehicle enters a limp mode when any one of the master computer or the slave computer fails.
	However, Boecker teaches:
	wherein the autonomous vehicle enters a limp mode when any one of the master computer or the slave computer fails [Boecker, Col. 4; Lines 40-62, Col 3; Lines 53-55] “In some examples, vehicle 100 may include a primary executive motion unit (EMU)…and a secondary EMU connected to various electrical and mechanical components of the vehicle via a suitable communications network…The primary EMU and secondary EMU may be redundant and provide redundant signals when operating properly. In other words, both EMUs can have the same functions and capabilities and be capable of independent control of vehicle 100. In some examples, identical input from both EMUs may be used for a particular action to provide a functionality check.  In other examples, the secondary EMU can take a “back-up” role and may have reduced functionality and/or complexity in comparison to the primary EMU. Thus, a failure of the primary EMU may trigger a “limp” mode, in which certain functions are 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by the combination of Robert and Yasunori to include the teachings of Boecker. The modification would have been obvious because it ensures safe maneuvers of the vehicle in the event that a computer of the vehicle fails. 

	Regarding claim 8, the combination of Robert, Yasunori, and Boecker teaches the system according to claim 1 as outlined above. 
	Yasunori further teaches:
	a camera communicatively coupled to the master computer, arranged to be powered by the third power output, [[Yasunori, Para. 35, Para. 43, Fig. 3]“…a camera 325 that captures an image in front of the vehicle 2,…a camera 327 that captures an image on the left side of the vehicle 2…are connected as loads 3…;” also see [0043] “In each of the ECUs…power distribution unit 46 is configured…for distributing power to the loads 3;” also see Fig. 3 wherein all loads 3 are communicatively coupled to First ECU (i.e. a master computer) and arranged to be powered by a third power output, or a power output by Distribution Control Unit 461 of the First ECU] and configured to acquire an optical image around the autonomous vehicle and send the optical image to the master computer. [[Yasunori, Para. 35, Para. 38, Para. 30] “…a camera 325 that captures an image in front of the vehicle 2,…a camera 327 that captures an image on the left side of the vehicle 2…are connected as loads 3…;” also see [0038] “…camera 335 that captures an image behind the vehicle…” also see [0030] “The ECUs 4 supply power respectively to the loads 3…and perform information communication with the loads 3”]
image sensor (see Robert, Para. 25 and 39) communicatively coupled to the master computer and configured to acquire an optical image around the autonomous vehicle. A camera is a well-known type of image sensor to one of ordinary skill in the art, and it would be obvious to substitute the “camera” taught by Yasunori for the “image sensor” disclosed in Robert. Doing so achieves the same function of acquiring an optical image around the autonomous vehicle.

	Regarding claim 13, claim 13 recites an autonomous vehicle comprising a system with substantially the same limitations as claim 1 and thus is rejected on the same basis as outlined above.

	Regarding claim 14, the combination of Robert, Yasunori, and Boecker teaches the system according to claim 1 as outlined above. 
	Boecker further teaches:
	wherein in the limp mode the autonomous vehicle reduces driving speed and parks [Boecker, Col. 4; Lines 40-62, Col 3; Lines 53-55] “In some examples, vehicle 100 may include a primary executive motion unit (EMU)…and a secondary EMU connected to various electrical and mechanical components of the vehicle via a suitable communications network…The primary EMU and secondary EMU may be redundant and provide redundant signals when operating properly. In other words, both EMUs can have the same functions and capabilities and be capable of independent control of vehicle 100. In some examples, identical input from both EMUs may be used for a particular action to provide a functionality a failure of the primary EMU may trigger a “limp” mode, in which certain functions are deactivated or modified, speed is reduced, and safety thresholds are raised until a repair to the primary EMU can be performed…In some examples, the limp mode may reduce the vehicle speed cause the vehicle to perform a safe stop or take some other action;” also see [Col 3; Lines 53-55] “In some examples, vehicle 100 may be an autonomous vehicle…”]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by the combination of Robert, Yasunori, and Boecker to include these further teachings of Boecker. The modification would have been obvious because it implements safe maneuvers of the vehicle in the event that a computer of the vehicle fails.

	Regarding claim 15, claim 15 recites an autonomous vehicle comprising a system with substantially the same limitations as claim 14 and thus is rejected on the same basis as outlined above.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Robert, Yasunori, and Boecker, further in view of Koike US PG Publication 20160278017 (hereinafter Koike).
	Koike was cited in a previous Office action.

	Regarding claim 2, the combination of Robert, Yasunori, and Boecker teaches the system according to claim 1 as outlined above. 
	But the combination does not explicitly teach a switch arranged to be powered by the second power output, and communicatively coupled to the master computer and the slave computer.
	However, Koike teaches:
a switch arranged to be powered by the second power output, and communicatively coupled to the master computer and the slave computer. [[Koike, Para. 23-24, Para. 30, Para. 60] “The ECU [1]10 is further connected to the Ethernet switch [4]14 and the Ethernet switch [5]16 via the communication lines 13, 15. The Ethernet switch [4]14 is connected to the ECU [4]18 and the ECU [5]20 via the communication lines 17, 19. The Ethernet switch [5]16 is connected to the ECU [6]22 via the communication line 21;” also see [0030] “…ECU [1]10 is also referred to as the master ECU 10. Other ECUs 18, 20, 22, 30, 38, 50, 58, 60 except the master ECU 10 are also referred to as slave ECUs 100. Each Ethernet switch 5, 14, 15, 34, 54, 56 is also referred to as an Ethernet switch 90…;” also see [0060] “When, in response to the ignition-on or the like, the master ECU 10, the Ethernet switch 90 and the slave ECU 100 are powered on for the first time (S410)…;”]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for an autonomous vehicle taught by the combination of Robert, Yasunori, and Boecker to include the teachings of Koike. The modification would have been obvious because it ensures proper communication and facilitates data transfer between components of the vehicle system so the system may function.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Robert, Yasunori, Boecker, and Koike, further in view of Yi et al. US PG Publication 20210006571 (hereinafter Yi).
	Yi was cited in a previous Office action.

	Regarding claim 3, the combination of Robert, Yasunori, Boecker and Koike teaches the system according to claim 2 as outlined above. 
	Yasunori further teaches:
at least one lidar [[Yasunori, Para. 35, Para. 43, Para. 55] “…a LIDAR 324 for performing image detection and ranging in front of the vehicle 2…a LIDAR 326 for performing image detection and ranging in front of the vehicle…are connected as loads 3…;” also see [0043] “In each of the ECUs…power distribution unit 46 (i.e. a unit shown in the first ECU) is configured…for distributing power to the loads 3;” also see [0055] “The CAN transmitting/receiving unit 455 of the first ECU 4a is connected to a plurality of loads 3…on which communication is performed using CAN or CAN FD.”] and configured to acquire environmental information around the autonomous vehicle [[Yasunori, Para. 30, Para. 35, Para. 55] “The ECUs 4 supply power respectively to the loads 3…and perform information communication with the loads 3;” [0035] “…a LIDAR 324 for performing image detection and ranging in front of the vehicle 2…a LIDAR 326 for performing image detection and ranging in front of the vehicle…are connected as loads 3…;” also see [0055] “The CAN transmitting/receiving unit 455 of the first ECU 4a is connected to a plurality of loads 3…on which communication is performed using CAN or CAN FD.”]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for an autonomous vehicle taught by the combination of Robert, Yasunori, Boecker and Koike to include these additional teachings of Yasunori to achieve lidar arranged to be powered by the third power output, and configured to acquire environmental information around the autonomous vehicle. The modification would have been obvious because it enables an autonomous vehicle to perceive its surroundings and maneuver safely in accordance with the surroundings.
	But the combination of Robert, Yasunori, Boecker, and Koike does not explicitly teach lidar communicatively coupled to the switch and configured to send the environmental information to the switch.

at least one lidar communicatively coupled to the switch and configured to send the environmental information to the switch [[Yi, Para. 36, Fig. 2] “The security gateway 210 may be connected to…one or more sensors, such as…cameras 204a…LiDAR sensors 204b…other suitable sensors , or any combination thereof. The data collected by the sensors may be controlled by a switch 20. The ADC may be connected to the sensors via the switch 207a…;” also see Fig. 2, a portion of which is reproduced and annotated below]

    PNG
    media_image1.png
    459
    652
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for an autonomous vehicle as taught by the combination of Robert, Yasunori, Boecker, and Koike to include the teachings of Yi to achieve lidar communicatively coupled to the switch and configured to send environmental information to the switch. The modification would have been obvious because it ensures proper data communication between the lidar and an autonomous driving controller (ADC) so the vehicle may travel safely based on the vehicle’s surroundings.

	Regarding claim 4, the combination of Robert, Yasunori, Boecker, and Koike teaches the system according to claim 2 as outlined above. 
	Yasunori further teaches:
	at least one navigation system [[Yasunori, Para. 38, Para. 55, Para. 43] “A LIDAR 334 for performing image detection and ranging…a camera 335 that captures an image behind the vehicle 2, a locator 336 that manages the positional information of the vehicle…are connected as loads 3…;” also see [0055] “The CAN transmitting/receiving unit 455 of the first ECU 4a is connected to a plurality of loads 3…on which communication is performed using CAN or CAN FD;” also see [0043] “In each of the ECUs…power distribution unit 46 (i.e. a unit shown in the first ECU) is configured…for distributing power to the loads 3.”] and configured to acquire positioning information of the autonomous vehicle [[Yasunori, Para. 38, Para. 55] “A LIDAR 334 for performing image detection and ranging…a camera 335 that captures an image behind the vehicle 2, a locator 336 that manages the positional information of the vehicle…are connected as loads 3;” [0055] “The CAN transmitting/receiving unit 455 of the first ECU 4a is connected to a plurality of loads 3…on which communication is performed using CAN or CAN FD.”]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for an autonomous vehicle taught by the combination of Robert, Yasunori, Boecker, and Koike to include these additional teachings of Yasunori to achieve a navigation system arranged to be powered by the third power output, and configured to acquire positioning information of the autonomous vehicle. The modification would have been obvious because it enables an autonomous vehicle to perceive its position and maneuver safely in accordance with the position.

	However, Yi teaches:
a navigation system communicatively coupled to the switch and configured to send the positioning information to the switch. [[Yi, Para. 36, Fig. 2] “The security gateway 210 may be connected to an ADC 203 and one or more sensors, such as…one or more IMUs or GPS modules 204c…The data collected by the sensors may be controlled by a switch 207. The ADC may be connected to the sensors via the switch 207a…;” also see Fig. 2, a portion of which is reproduced and annotated below]

    PNG
    media_image2.png
    440
    660
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for an autonomous vehicle as taught by the combination of Robert, Yasunori, Boecker, and Koike to include the teachings of Yi to achieve a navigation system communicatively coupled to the switch and configured to send environmental information to the switch. The modification would have been obvious because it ensures proper data communication 

	Regarding claim 5, the combination of Robert, Yasunori, Boecker, and Koike teaches the system according to claim 2 as outlined above. 
	Yasunori further teaches:
a communication device arranged to be powered by the third power output, [[Yasunori, Para. 31, Para. 43] “A display 311…a device connection unit 312 for connection to an external device through Bluetooth or Wi-Fi wireless communication…, and a TCU (Telematics Control Unit) 313 for connection to an external device through LTE…or 5G…are connected as loads 3…;” also see [0043] “In each of the ECUs…power distribution unit 46 (i.e. a unit shown in the first ECU) is configured…for distributing power to the loads 3.”] [[Yasunori, Para. 31, Para. 55] “…a device connection unit 312 for connection to an external device through Bluetooth or Wi - Fi wireless communication…, and a TCU (Telematics Control Unit) 313 for connection to an external device through LTE…or 5G…are connected as loads 3…;” [0055] “The CAN transmitting/receiving unit 455 of the first ECU 4a is connected to a plurality of loads 3…on which communication is performed using CAN or CAN FD.”]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for an autonomous vehicle taught by the combination of Robert, Yasunori, Boecker, and Koike to include these additional teachings of Yasunori to achieve a communication device arranged to be powered by the third power output, such that the autonomous vehicle communicates with an external device. The modification would have been obvious because it enables an autonomous vehicle to obtain information from other vehicles, mobile devices, or infrastructure in its surroundings that may enable the vehicle to travel more safely.

	However, Yi teaches:
a communication device communicatively coupled to the switch [[Yi, Para. 12, Para. 27, Fig. 1] “network interfaces (i.e. communication devices) may comprise a Wi-Fi client, a cellular modem, or
a Bluetooth module…;” also see [0027] “As shown in FIG. 1, network traffic may occur among a plurality of devices or systems internal to or external to a vehicle. Such network traffic may comprise data flow 101 between an autonomous driving controller (ADC) and a cloud server (i.e. an external device)…;” also see Fig. 1, a portion of which is reproduced below]

    PNG
    media_image3.png
    411
    377
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for an autonomous vehicle as taught by the combination of Robert, Yasunori, Boecker, and Koike to include the teachings of Yi to achieve a communication device communicatively coupled to the switch. The modification would have been obvious because it ensures proper data communication between an external device and an autonomous driving controller (ADC).

Regarding claim 6, the combination of Robert, Yasunori, Boecker, and Koike teaches the system according to claim 2 as outlined above. 
	Yasunori further teaches:
a security gateway arranged to be powered by the second power output, [[Yasunori, Para. 73] “The security unit 48 performs processing for authenticating an external device outside of the first ECU 4 a, when communicating with the external device, and processing for determining whether or not information that has been input from the outside is proper.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for an autonomous vehicle taught by the combination of Robert, Yasunori, Boecker, and Koike to include these additional teachings of Yasunori to achieve a security gateway arranged to be powered by the second power output and configured to perform safe communication with the external device. The modification would have been obvious because it prevents unauthorized access (i.e. hacking) from the outside to the on-board system (see Yasunori, Para. 73).
But the combination of Robert, Yasunori, Boecker, and Koike does not explicitly teach a security gateway communicatively coupled to the switch.
However, Yi teaches: 
a security gateway communicatively coupled to the switch [[Yi, Para. 19, Fig. 2] “FIG . 2 illustrates an example system associated with a vehicle that comprises a security gateway for managing network security;” also see Fig. 2, a portion of which is reproduced below and shows a security gateway communicatively coupled to the switch]

    PNG
    media_image4.png
    347
    273
    media_image4.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for an autonomous vehicle as taught by the combination of Robert, Yasunori, Boecker, and Koike to include the teachings of Yi to achieve a security gateway communicatively coupled to the switch. The modification would have been obvious because it ensures safe and proper data communication between an external device and an autonomous driving controller (ADC).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Robert, Yasunori, Boecker, Koike, and Yi, further in view of Sargent et al. US PG Publication 20160112216 (hereinafter Sargent).
	Sargent was cited in a previous Office action.
	
Regarding claim 7, the combination of Robert, Yasunori, Boecker, Koike, and Yi teach the system according to claim 6 as outlined above.
But the combination does not explicitly teach a black box arranged to be powered by the second power output, and communicatively coupled to the security gateway.
However, Sargent teaches:
a black box arranged to be powered by the second power output, and communicatively coupled to the security gateway [[Sargent, Abstract, Para. 5, Para. 68, Para. 95] “A black-box gateway device implemented in a vehicle and configured to interface with an engine computer and a plurality of wireless sensors installed in the vehicle…;” also see [0005] “the gateway module is configured to receive vehicle data from a vehicle bus and transmit at least a portion of the vehicle data to the vehicle management system;” also see [0068] “…accident reconstruction module 170 (i.e. within vehicle management system 110, see Fig. 1) can be used after a vehicle has been in an accident to reconstruct the accident. The accident reconstruction module 170 can use in-vehicle cameras and sensors to reconstruct the accident…The module 170 can also use engine information such as vehicle, speed, acceleration, braking, and other information to help reconstruct the accident…;” also see [0095] “…the gateway module 205 includes a security module 250. The security module 250 can be configured to establish secure communications between the vehicle management system 110 and the gateway module 205;”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for an autonomous vehicle as taught by the combination of Robert, Yasunori, Boecker, Koike, and Yi to include the teachings of Sargent. The modification would have been obvious because, in the event of a vehicle collision, it provides information for determining who was at fault and analyzing liability of the vehicles involved (see Sargent, Para. 69).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Robert, Yasunori, and Boecker, further in view of Katagiri US PG Publication 20190077401 (hereinafter Katagiri).
	Katagiri was cited in a previous Office action.

Regarding claim 9, the combination of Robert, Yasunori, and Boecker teaches the system for an autonomous vehicle according to claim 1 as outlined above.
Robert further discloses:
	at least one [[Robert, Abstract, Para. 25, Para. 36] “The invention concerns an architecture for a driving assistance system…comprising: a set (2) of sensors of at least three different technologies for observing an area in front of a vehicle; a main computer (10) capable of receiving…information from said set (2) of sensors,…a backup computer (11) capable of receiving,…information from said set of sensors in case of a failure relative to the main computer (10);” also see [0025] “the set of sensors comprises for example…one radar sensor…;” also see [0036] “…a main computer 10 able to receive…information from a set 2 of sensors able to observe a zone at the front of the vehicle;…a backup computer 11…able to receive…information from said set 2 of sensors,” wherein it is well known to one of ordinary skill in the art that radar sensors facilitate observations through imaging, and thus a radar sensor is configured to acquire an image around the autonomous vehicle. It is implicitly disclosed that the information received by the main and backup computers from the sensors including a radar sensor would contain such images to be processed.]
	Yasunori further teaches:
at least one LIDAR arranged to be powered by the third power output  and configured to acquire a microwave image around the autonomous vehicle [[Yasunori, Para. 35, Para. 43] “…a LIDAR 324 for performing image detection and ranging in front of the vehicle 2…a LIDAR 326 for performing image detection and ranging in front of the vehicle…are connected as loads 3…;” also see power distribution unit 46 (i.e. a unit shown in the first ECU) is configured…for distributing power to the loads 3;” ]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for an autonomous vehicle taught by the combination of Robert, Yasunori, and Boecker to include these further teachings of Yasunori to achieve a radar arranged to be powered by the third power output, communicatively coupled to the master computer and the slave computer, and configured to acquire an image around the autonomous vehicle and send the image to the master computer and the slave computer. The modification would have been obvious because the teachings of Yasunori ensure proper power is supplied to vehicle sensors. It should be noted that while Yasunori teaches LIDAR arranged to be powered by the third power output, it would have been obvious to one of ordinary skill in the art to apply the third power output to another device well known in the art for sensing the surroundings of the vehicle (i.e. RADAR, as disclosed by Robert, or a camera, etc.) to achieve substantially the same function. 
But the combination of Robert, Yasunori, and Boecker does not explicitly teach at least one millimeter wave radar configured to acquire a microwave image around the autonomous vehicle and send the microwave image.
However, Katagiri teaches:
at least one millimeter wave radar configured to acquire a microwave image around the autonomous vehicle and send the microwave image. [[Katagiri, Para. 30] “The millimeter-wave radar emits millimeter waves (i.e. microwaves) around vehicle 1, obtains a reflected signal (i.e. microwave image) from an object, and outputs the reflected signal to first stop control circuit 10 and second stop control circuit 20. The millimeter-wave radar can detect an object that is located farther than the infrared laser…”]
.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Robert, Yasunori, Boecker, and Katagiri, further in view of Berels et al. US PG Publication 20180029474 (hereinafter Berels).
	Berels was cited in a previous Office action.

Regarding claim 10, the combination of Robert, Yasunori, Boecker, and Katagiri teaches the system according to claim 9 as outlined above. 
But the combination does not explicitly teach a DC-DC converter coupled to the first power output and configured to perform DC-DC conversion on a power source of the autonomous vehicle to provide the first power output; and a battery coupled in parallel with the DC-DC converter to the first power output.
However, Berels teaches:
a DC-DC converter [[Berels, Para. 11, Fig. 2] “FIG. 2 illustrates one implementation of the vehicle system 102 having…DC-DC converter circuits 112;” also see Fig. 2 and at least elements 112a and 112b] coupled to the first power output and configured to perform DC-DC conversion on a power source of the autonomous vehicle to provide the first power output [[Berels, Para. 9, Para. 13, Para. 20, Fig. 2] “The power supply components may refer to components such as vehicle power generators (i.e. a power source of the autonomous vehicle), DC-DC converter circuits, and batteries to provide and store electrical energy;” also see [0013] “The power generator 108…converts mechanical energy (i.e. from a power source of the autonomous vehicle) to electrical energy …power generator 108 may convert mechanical energy from a rotating shaft into electrical energy…power generator 108…can convert the generated high voltage AC to a high DC voltage…The high voltage DC may then be fed to the DC-DC converter circuits 112;” also see [0018] “Each vehicle power distribution bus 116 may further include multiple output terminals 128 to output electrical energy to one or more of the vehicle loads 110” also see [0020] “When power provided to the first power supply input 130 fails, the vehicle load 110 may use the electrical power provided to the second power supply input 130 to continue operating;” wherein power supply “inputs” are inputting power to the loads, thus they serve as outputs from the power source to the loads; also see Fig. 2 and at least elements 108, 110, 112, 128, and 130]; and 
a battery coupled in parallel with the DC-DC converter to the first power output. [[Berels, Para. 11, Fig. 2] “As shown, each vehicle battery 114 is electrically connected in parallel to each of the DC-DC converter circuits 112;” also see Fig. 2 showing at a battery coupled in parallel with a DC-DC converter to power output terminals 128 (i.e. the power output to first loads 110a)]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for an autonomous vehicle as taught by the combination of Robert, Yasunori, Boecker and Katagiri to include the teachings of Berels. The modification would have been obvious because it provides a power supply architecture that can tolerate certain failures, meaning that, even with a partial failure, the power supply allows the vehicle to fulfil certain safety critical functionalities such as operating the vehicle in a limp home mode (see Berels, Para. 6).

Regarding claim 11, the combination of Robert, Yasunori, Boecker, Katagiri, and Berels teaches the system according to claim 10 as outlined above.

an on-off switch coupled between the DC-DC converter and the second power output [[Berels, Para. 18, Para. 34, Fig. 2] “Some individually interruptible output terminals 128 may include a controllable switch 134…;” also see [0034] “The processor 136 may be programmed to shut off any vehicle loads 110 selected for shut off. That is, the processor 136 may output signals to shut off the controllable switches 134 associated with the output terminals 128 providing energy to the selected vehicle loads 110;” also see Fig. 2 and on-off switches 134 coupled between DC-DC converters 112 and the power outputs from output terminals 128], and between the battery and the second power output [[Berels, Fig. 2] see Fig. 2 and on-off switches 134 coupled between batteries 114 and the power outputs from output terminals 128/loads 110]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of an autonomous vehicle as taught by the combination of Robert, Yasunori, Boecker, Katagiri, and Berels to include these further teachings of Berels. The modification would have been obvious because it enables vehicle loads to be shut off, thus conserving energy.

Regarding claim 12, the combination of Robert, Yasunori, Boecker, Katagiri, and Berels teaches the system according to claim 10 as outlined above.
Berels further teaches:
a fuse coupled between the DC-DC converter and the first power output, and between the battery and the first power output. [[Berels, Para. 18, Fig. 2] “output terminals 128 may include an overload protection circuit 132, such as a fuse, that shuts off when a current flowing through the output terminal 128 exceeds a predetermined threshold;” [0019] “…the vehicle system 102 may include overload protection circuits 132, such as fuses located on the power lines 104 connecting the vehicle batteries 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of an autonomous vehicle as taught by the combination of Robert, Yasunori, Boecker, Katagiri, and Berels to include these further teachings of Berels. The modification would have been obvious because it protects components of the circuit from damage due to excessive current.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA A SKIPPER whose telephone number is (571)272-6521. The examiner can normally be reached M-F 8:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.S./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668